Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7

                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Esly
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's
     license or passport).         Middle name                                                      Middle name
     Bring your picture            Figueroa
     identification to your
                                   Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6118
     Individual Taxpayer
     Identification number
     (ITIN)




              Case: 21-30146               Doc# 1           Filed: 02/23/21         Entered: 02/23/21 18:26:12                       Page 1 of 44
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
Debtor 1   Esly Figueroa                                                                             Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years
                                 DBA Esly's Daycare
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names
                                 XX-XXXXXXX
                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 1512 Lincoln Avenue
                                 San Rafael, CA 94901
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Marin
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




              Case: 21-30146              Doc# 1        Filed: 02/23/21             Entered: 02/23/21 18:26:12                 Page 2 of 44
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
Debtor 1    Esly Figueroa                                                                                 Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7

                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




              Case: 21-30146               Doc# 1         Filed: 02/23/21            Entered: 02/23/21 18:26:12                    Page 3 of 44
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
Debtor 1    Esly Figueroa                                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.       Go to Part 4.
    business?

                                      Yes.      Name and location of business

     A sole proprietorship is a
     business you operate as                    Esly's Daycare
     an individual, and is not a                Name of business, if any
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                                1512 Lincoln Avenue
     If you have more than one                  San Rafael, CA 94901
     sole proprietorship, use a
     separate sheet and attach                  Number, Street, City, State & ZIP Code
     it to this petition.                       Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.       I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                    I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).               No.
                                                Code.

                                      Yes.      I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                                I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.      I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                                choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,              Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




              Case: 21-30146                 Doc# 1      Filed: 02/23/21            Entered: 02/23/21 18:26:12                      Page 4 of 44
Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
Debtor 1    Esly Figueroa                                                                              Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




              Case: 21-30146                Doc# 1         Filed: 02/23/21              Entered: 02/23/21 18:26:12               Page 5 of 44
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
Debtor 1    Esly Figueroa                                                                                 Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    be worth?                                                                        $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Esly Figueroa
                                 Esly Figueroa                                                     Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     February 23, 2021                                 Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




              Case: 21-30146               Doc# 1        Filed: 02/23/21            Entered: 02/23/21 18:26:12                        Page 6 of 44
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
Debtor 1   Esly Figueroa                                                                                  Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Brian A. Barboza                                               Date         February 23, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Brian A. Barboza 257423
                                Printed name

                                Law Offices of Brian A Barboza
                                Firm name

                                141 Stony Circle, Suite 221
                                Santa Rosa, CA 95401
                                Number, Street, City, State & ZIP Code

                                Contact phone     (707) 527-8553                             Email address         bbarboza@barbozaesq.com
                                257423 CA
                                Bar number & State




             Case: 21-30146               Doc# 1            Filed: 02/23/21       Entered: 02/23/21 18:26:12                       Page 7 of 44
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                                                Certificate Number: 16199-CAN-CC-035373691


                                                               16199-CAN-CC-035373691




                    CERTIFICATE OF COUNSELING

I CERTIFY that on February 16, 2021, at 8:05 o'clock PM EST, Esly Figueroa
received from CC Advising, Inc. , an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Northern District of California, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   February 16, 2021                       By:      /s/Kayla Torres


                                                Name: Kayla Torres


                                                Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).


Case: 21-30146     Doc# 1     Filed: 02/23/21    Entered: 02/23/21 18:26:12             Page 8 of 44
ATTACHMENTS REQUIRED BY 11 U.S.C. § 1116




Case: 21-30146   Doc# 1   Filed: 02/23/21   Entered: 02/23/21 18:26:12   Page 9 of 44
                           Department of the Treasury       ' Internal Revenue Service           (99)
Form    1040               U.S. Individual Income Tax Return                                               2019                      OMB No. 1545-0074                IRS Use Only      ' Do not wr te or staple      n this space.

Filing Status                S ngle                 Marr ed filing jointly                 Marr ed filing separately (MFS)                  X   Head of household (HOH)                      Qualifying widow(er) (QW)
Check only          If you checked the MFS box, enter the name of spouse. If you checked the HOH or QW box, enter the child s name if the qualifying person is
one box.
                    a child but not your dependent.         G
Your first name and middle init al                                                                   Last name                                                                    Your social security number

Esly Figueroa                                                                                                                                                                                 -6118
If jo nt return, spouse s first name and m ddle initial                                              Last name                                                                    Spouse's social security number



Home address (number and street). If you have a P.O. box, see nstructions.                                                                             Apt. no.                   Presidential Election Campaign
                                                                                                                                                                                 Check here if you, or your spouse if fil ng
1512 Lincoln Ave                                                                                                                                                                 jo ntly, want $3 to go to this fund.
City, town or post office, state, and ZIP code. If you have a foreign address, also complete spaces below (see instruct ons).                                                    Check ng a box below will not change your
                                                                                                                                                                                 tax or refund.
                                                                                                                                                                                                       You            Spouse
San Rafael, CA 94901
Fore gn country name                                                  Fore gn province/state/county                                          Fore gn postal code                      If more than four dependents,
                                                                                                                                                                                      see instructions and    b    here      G
Standard                  Someone can claim:                 You as a dependent                         Your spouse as a dependent
Deduction
                                 Spouse itemizes on a separate return or you were a dual-status al en

Age/Blindness             You:             Were born before January 2, 1955                         Are bl nd            Spouse:                Was born before January 2, 1955                         Is blind

Dependents (see instructions):                                                     (2) Soc al security             (3) Relationsh p to you                              (4)   b if qualifies for (see    nstruct ons):
                                                                                       number
(1) First name                              Last name                                                                                                         Child tax credit                    Credit for other dependents

                                                                                                                Son                                                                                           X
                                                                                                                Son                                                                                           X



                                 1   Wages, salaries, tips, etc. Attach Form(s) W-2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          1                           3,836.
                            2a       Tax-exempt interest. . . . . . . . . . . . . . 2a                                              b Taxable int. Att. Sch. B if reqd. . . . . . . . 2b

                            3a       Qualified dividends . . . . . . . . . . . . . . 3a                                             b Ordinary div. Att. Sch. B if reqd. . . . . . . 3b
                            4a       IRA distributions. . . . . . . . . . . . . 4a                                                  b Taxable amount . . . . . . . . . . . . . . . 4b
                                 c Pensions and annuities . . . . . . 4c                                                            d Taxable amount . . . . . . . . . . . . . . . 4d
                            5a       Social security benefits . . . . . . . . . . . 5a                                              b Taxable amount . . . . . . . . . . . . . . . 5b
  Standard                       6   Capital gain or (loss). Attach Schedule D if required. If not required, check here. . . . . . . . . . . . . . . . . . . . . . . G                        6
  Deduction for '
  ? S ngle or               7a       Other income from Schedule 1, line 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 7a                     -57,631.
  Marr ed filing
  separately, $12,200            b Add lines 1, 2b, 3b, 4b, 4d, 5b, 6, and 7a. This is your total income. . . . . . . . . . . . . . . . . . . . G                                            7b                     -53,795.
  ? Married fil ng          8a       Adjustments to income from Schedule 1, line 22. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         8a
  jointly or Qualifying
  w dow(er), $24,400             b Subtract line 8a from line 7b. This is your adjusted gross income . . . . . . . . . . . . . . . . . . . . . G                                             8b                     -53,795.
  ? Head of
  household, $18,350             9   Standard deduction or itemized deductions (from Schedule A). . . . . . . . . . . .                           9                      18,350.
  ? If you checked any
  box under Standard
                            10       Qualified business income deduction. Attach Form 8995 or Form 8995-A. . . . . . . .                         10
  Deduction, see
  instructions.             11a Add lines 9 and 10. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   11a                       18,350.
                   b Taxable income. Subtract line 11a from line 8b. If zero or less, enter -0-. . . . . . . . . . . . . . . . .                                                            11b                            0.
BAA For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions.                                                                                                             Form 1040 (2019)




                                                                                                     FDIA0112L       10/07/19
             Case: 21-30146                          Doc# 1                 Filed: 02/23/21                          Entered: 02/23/21 18:26:12                                             Page 10 of 44
Form 1040 (2019)               Esly Figueroa                                                                                                                                                        -6118                   Page 2
                           12a Tax (see inst.) Check if any from Form(s):                                     1          8814
                                  2        4972           3                                                                               12a                                    0.
                               b Add Schedule 2, line 3, and line 12a and enter the total. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G 12b                                                                       0.
                           13a Child tax credit or credit for other dependents . . . . . . . . . . . . . . . . . 13a
                             b Add Schedule 3, line 7, and line 13a and enter the total. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G 13b
                           14     Subtract line 13b from line 12b. If zero or less, enter -0- . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             14                                         0.
                           15     Other taxes, including self-employment tax, from Schedule 2, line 10 . . . . . . . . . . . . . . . . . . . .                                            15
                           16     Add lines 14 and 15. This is your total tax. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G                    16                                         0.
                           17     Federal income tax withheld from Forms W-2 and 1099 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   17

  ? If you have a
                           18     Other payments and refundable credits:
  qualifying child,            a Earned income credit (EIC). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18a
  attach Sch. E C.
 ? If you have
                              b Additional child tax credit. Attach Schedule 8812 . . . . . . . . . . . . . . 18b
 nontaxable combat            c American opportunity credit from Form 8863, line 8 . . . . . . . . . . . . 18c
 pay, see instructions.
                              d Schedule 3, line 14 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18d                           1,412.
                              e Add lines 18a through 18d. These are your total other payments
                                and refundable credits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G     18e                          1,412.
                            19    Add lines 17 and 18e. These are your total payments. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G      19                                                     1,412.
Refund                      20  If line 19 is more than line 16, subtract line 16 from line 19. This is the amount you overpaid . . . . . . . . . . . . . . . .  20                                                    1,412.
                           21 a Amount of line 20 you want refunded to you. If Form 8888 is attached, check here. . G                                           21a                                                    1,412.
Direct deposit?            G b Routing number . . . . . . . . XXXXXXXXXX                       G c Type:            Checking                  Savings
See instructions.          G d Account number. . . . . . . . XXXXXXXXXXXXXXXXXXXXXXXX
                           22 Amount of line 20 you want applied to your 2020 estimated tax. . . . . . . . G 22
Amount                     23 Amount you owe. Subtract line 19 from line 16. For details on how to pay, see instructions. . . . . . . . . . . . . . . . . G 23
You Owe                    24 Estimated tax penalty (see instructions). . . . . . . . . . . . . . . . . . . .       24

Third Party               Do you want to allow another person (other than your paid preparer) to discuss this return with the IRS ? See instructions.                                          Yes. Complete below.
Designee                                                                                                                                                                                   X No
(Other than               Des gnee s                                                                                           Phone                                                    Personal dentif cation
paid preparer)            name          G                                                                                      no.      G                                               number (P N)                 G

Sign                      Under penalties of perjury, I declare that I have examined this return and accompany ng schedules and statements, and to the best of my knowledge and belief, they
                          are true, correct, and complete. Declarat on of preparer (other than taxpayer) is based on all information of wh ch preparer has any knowledge.
Here                         Your signature                                                                       Date                 Your occupation                                     If the RS sent you an Identity Protection
Joint return?                                                                                                                                                                              P N, enter t
                                                                                                                                       Selfemployed                                        here (see nst.)
See instructions.
Keep a copy for
                          A Spouse s signature. If a jo nt return, both must s gn.                                Date                 Spouse s occupation                                 If the IRS sent your spouse an Identity
                                                                                                                                                                                           Protection PIN, enter
your records.                                                                                                                                                                              it here (see inst.)

                             Phone no.                                                                            Email address
                          Preparer s name                                         Preparer s signature                                  Date                            PTIN                               Check if:

Paid                        Frank Mario Castellon,CPA, Frank Mario Castellon,CPA                                                                                       P00400257                           X    3rd Party Des gnee

Preparer                  F rm s name       G CASTELLON PROFESSIONAL SERVICES                                                          Phone no.      415-655-6626                                         X    Self-employed
Use Only
                          F rm s address    G 71 Stevenson Street, Suite                                              400                                                         F rm s EIN      G   XX-XXXXXXX
                                                San Francisco, CA 94105
Go to www.irs.gov/Form1040 for instructions and the latest information.                                                                                                                                  Form 1040 (2019)




                                                                                                 FDIA0112L        02/21/20
           Case: 21-30146                          Doc# 1                Filed: 02/23/21                          Entered: 02/23/21 18:26:12                                            Page 11 of 44
SCHEDULE 1                                                                                                                                                                                                                    OMB No. 1545-0074
(Form 1040 or 1040-SR)                                             Additional Income and Adjustments to Income
Department of the Treasury
                                                                                  A Attach to Form 1040 or 1040-SR.
                                                                                                                                                                                                                                2019
                                                                                                                                                                                                                             Attachment
Internal Revenue Serv ce                                       A Go to www.irs.gov/Form1040 for instructions and the latest information.                                                                                     Sequence No.   01
Name(s) shown on Form 1040 or 1040-SR                                                                                                                                                                              Your social security number

Esly Figueroa                                                                                                                                                                                                                   -6118
At any time during 2019, did you receive, sell, send, exchange, or otherwise acquire any financial interest in any virtual
currency?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     Yes       X No
 Part I                Additional Income
                           1       Taxable refunds, credits, or offsets of state and local income taxes . . . . . . . . . . . . . . . . . . . . . . . . . .                                                        1
                           2a      Alimony received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              2a
                            b      Date of original divorce or separation agreement (see instructions) G
                           3       Business income or (loss). Attach Schedule C . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         3                -91,545.
                           4       Other gains or (losses). Attach Form 4797. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    4
                           5       Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E. . . . . .                                                                          5                   33,914.
                           6       Farm income or (loss). Attach Schedule F. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     6
                           7       Unemployment compensation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            7
                           8       Other income. List type and amount G
                                                                                                                                                                                                                   8
                           9       Combine lines 1 through 8. Enter here and on Form 1040 or 1040-SR, line 7a . . . . . . . . . . . . . . . .                                                                      9                 -57,631.
  Part II              Adjustments to Income
                        10         Educator expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 10
                        11         Certain business expenses of reservists, performing artists, and fee-basis government officials.
                                   Attach Form 2106. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                        12         Health savings account deduction. Attach Form 8889. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
                        13         Moving expenses for members of the Armed Forces. Attach Form 3903 . . . . . . . . . . . . . . . . . . . . . . 13
                        14         Deductible part of self-employment tax. Attach Schedule SE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                        15         Self-employed SEP, SIMPLE, and qualified plans. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             15
                        16         Self-employed health insurance deduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     16
                        17         Penalty on early withdrawal of savings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                17
                       18a         Alimony paid . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         18a
                         b         Recipient's SSN . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G
                         c         Date of original divorce or separation agreement (see instructions) G
                        19         IRA deduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           19
                        20         Student loan interest deduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          20
                        21         Tuition and fees. Attach Form 8917 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                  21
                        22
                Add lines 10 through 21. These are your adjustments to income. Enter here and on Form 1040
                or 1040-SR, line 8a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22           0.
BAA For Paperwork Reduction Act Notice, see your tax return instructions.                                                                                   Schedule 1 (Form 1040 or 1040-SR) 2019




                                                                                                                   FDIA0103L        12/26/19
               Case: 21-30146                                  Doc# 1                  Filed: 02/23/21                              Entered: 02/23/21 18:26:12                                                   Page 12 of 44
SCHEDULE 3                                                                                                                                                                                 OMB No. 1545-0074
(Form 1040 or 1040-SR)                                                Additional Credits and Payments
Department of the Treasury                                            A Attach to Form 1040 or 1040-SR.
                                                                                                                                                                                           2019
                                                                                                                                                                                         Attachment
Internal Revenue Service                           A Go to www.irs.gov/Form1040 for instructions and the latest information.                                                             Sequence No.    03
Name(s) shown on Form 1040 or 1040-SR                                                                                                                                           Your social security number

Esly Figueroa                                                                                                                                                                                -6118
Part I  Nonrefundable Credits
   1     Foreign tax credit. Attach Form 1116 if required. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          1
   2     Credit for child and dependent care expenses. Attach Form 2441. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            2
   3     Education credits from Form 8863, line 19 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      3
   4     Retirement savings contributions credit. Attach Form 8880. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     4
   5     Residential energy credits. Attach Form 5695 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         5
   6     Other credits from Form:     a      3800       b           8801                c                                                                                         6
   7     Add lines 1 through 6. Enter here and include on Form 1040 or 1040-SR, line 13b. . . . . . . . . . . . . . . . . . . . . . . .                                           7
 Part II         Other Payments and Refundable Credits
   8     2019 estimated tax payments and amount applied from 2018 return . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                8
  9      Net premium tax credit. Attach Form 8962. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       9                    1,412.
 10      Amount paid with request for extension to file (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     10
 11      Excess social security and tier 1 RRTA tax withheld . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            11
 12      Credit for federal tax on fuels. Attach Form 4136. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         12
 13      Credits from Form:           a       2439         b       Reserved              c           8885                d                                                      13
 14      Add lines 8 through 13. Enter here and on Form 1040 or 1040-SR, line 18d . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                        14              1,412.
BAA For Paperwork Reduction Act Notice, see your tax return instructions.                                                                                  Schedule 3 (Form 1040 or 1040-SR) 2019




                                                                                               FDIA0105L      12/26/19
          Case: 21-30146                          Doc# 1                Filed: 02/23/21                       Entered: 02/23/21 18:26:12                                        Page 13 of 44
SCHEDULE C                                                                                Profit or Loss From Business                                                                                           OMB No. 1545-0074

(Form 1040 or 1040-SR)                                                                                        (Sole Proprietorship)

                                                  G Go to www.irs.gov/ScheduleC for instructions and the latest information.
                                                                                                                                                                                                                    2019
Department of the Treasury                                                                                                                                                                                       Attachment
Internal Revenue Serv ce          (99) G Attach to Form 1040, 1040-SR, 1040-NR, or 1041; partnerships generally must file Form 1065.                                                                             Sequence No.   09
Name of proprietor                                                                                                                                                                        Social security number (SSN)

Esly Figueroa                                                                                                                                                                                            -6118
  A    Principal bus ness or profession, includ ng product or serv ce (see nstructions)                                                                                                  B Enter code from instructions
        Childcare                                                                                                                                                                         G 999999
  C    Business name. If no separate bus ness name, leave blank.                                                                                                                         D Employer ID number (EIN) (see instr.)
        DBA Esly's Daycare
  E    Business address ( ncluding suite or room no.)               G
       City, town or post off ce, state, and ZIP code

  F    Accounting method:                      (1)         X Cash            (2)             Accrual           (3)              Other (specify) G
  G    Did you "materially participate" in the operation of this business during 2019? If "No," see instructions for limit on losses.                                                                             X Yes            No
  H    If you started or acquired this business during 2019, check here. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G
   I   Did you make any payments in 2019 that would require you to file Form(s) 1099? (see instructions). . . . . . . . . . . . . . . . . . . . .                                                                 X Yes            No
  J    If "Yes," did you or will you file required Forms 1099? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    X Yes            No
Part I        Income
  1    Gross receipts or sales. See instructions for line 1 and check the box if this income was reported to you
       on Form W-2 and the "Statutory employee" box on that form was checked. . . . . . . . . . . . . . . . . . . . . . . . . . . . G                                                                    1               302,227.
  2    Returns and allowances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            2
  3    Subtract line 2 from line 1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            3               302,227.
  4    Cost of goods sold (from line 42). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  4
  5    Gross profit. Subtract line 4 from line 3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       5               302,227.
  6    Other income, including federal and state gasoline or fuel tax credit or refund
       (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    6
  7    Gross income. Add lines 5 and 6 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G                     7               302,227.
Part II Expenses. Enter expenses for business use of your home only on line 30.
  8    Advertising . . . . . . . . . . . . . . . . . . . .         8                                                 18 Office expense (see instructions). . . . . . . .                                18
  9    Car and truck expenses                                                                                        19 Pension and profit-sharing plans . . . . . . . .                                19
       (see instructions) . . . . . . . . . . . . . .             9                             8,700.               20 Rent or lease (see instructions):
 10    Commissions and fees . . . . . . . . .                    10
                                                                                                                          a Vehicles, machinery, and equipment. . . . .                                 20a
 11    Contract labor
       (see instructions) . . . . . . . . . . . . . .            11                          40,800.                      b Other business property . . . . . . . . . . . . . . . .                     20b
 12    Depletion. . . . . . . . . . . . . . . . . . . . . .      12                                                  21      Repairs and maintenance. . . . . . . . . . . . . . .                       21
 13    Depreciation and section                                                                                      22      Supplies (not included in Part III). . . . . . . .                         22                19,517.
       179 expense deduction                                                                                         23      Taxes and licenses. . . . . . . . . . . . . . . . . . . . .                23                   949.
       (not included in Part III)
       (see instructions) . . . . . . . . . . . . . .            13                                  275.            24      Travel and meals:
 14    Employee benefit programs                                                                                          a Travel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    24a
       (other than on line 19) . . . . . . . . .                 14                 b Deductible meals (see
 15 Insurance (other than health) . . . 15                                              instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             24b
 16 Interest (see instr.):                                                     25 Utilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             25
   a Mortgage (paid to banks, etc.) . . . . . . . . 16 a                       26 Wages (less employment credits). . . . . . . .                                                                        26
   b Other . . . . . . . . . . . . . . . . . . . . . . . . . 16 b 53,000. 27 a Other expenses (from line 48). . . . . . . . . . .                                                                       27a               48,004.
 17 Legal and professional services 17                             3,587.           b Reserved for future use . . . . . . . . . . . . . . . .                                                           27b
 28 Total expenses before expenses for business use of home. Add lines 8 through 27a . . . . . . . . . . . . . . . . . . . . . . G                                                                      28               174,832.
 29 Tentative profit or (loss). Subtract line 28 from line 7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   29               127,395.
 30 Expenses for business use of your home. Do not report these expenses elsewhere. Attach Form 8829
     unless using the simplified method (see instructions).
     Simplified method filers only: enter the total square footage of: (a) your home:
     and (b) the part of your home used for business:                                                                     . Use the Simplified
     Method Worksheet in the instructions to figure the amount to enter on line 30. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                           30                 5,772.
 31    Net profit or (loss). Subtract line 30 from line 29.
       ? If a profit, enter on both Schedule 1 (Form 1040 or 1040-SR), line 3 (or Form
       1040-NR, line 13) and on Schedule SE, line 2. (If you checked the box on line 1,
       see instructions). Estates and trusts, enter on Form 1041, line 3.                                                                                                                               31               121,623.
       ? If a loss, you must go to line 32.
 32    If you have a loss, check the box that describes your investment in this activity (see instructions).

    ? If you checked 32a, enter the loss on both Schedule 1 (Form 1040 or 1040-SR), line 3 (or Form             32a     All investment is
    1040-NR, line 13) and on Schedule SE, line 2. (If you checked the box on line 1, see the line 31                    at risk.
    instructions). Estates and trusts, enter on Form 1041, line 3.                                                      Some investment
                                                                                                                32b
    ? If you checked 32b, you must attach Form 6198. Your loss may be limited.                                          is not at risk.
BAA For Paperwork Reduction Act Notice, see the separate instructions.          FDIZ0112L 09/18/19   Schedule C (Form 1040 or 1040-SR) 2019
           Case: 21-30146                                Doc# 1                  Filed: 02/23/21                             Entered: 02/23/21 18:26:12                                                 Page 14 of 44
Schedule C (Form 1040 or 1040-SR) 2019Esly Figueroa                                                                                                                                                                -6118      Page 2
Part III             Cost of Goods Sold (see instructions)
 33 Method(s) used to value closing inventory: a                                                  Cost          b          Lower of cost or market                         c         Other (attach explanation)
 34 Was there any change in determining quantities, costs, or valuations between opening and closing inventory?
    If "Yes," attach explanation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        Yes      No
 35 Inventory at beginning of year. If different from last year's closing inventory,
    attach explanation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              35

 36 Purchases less cost of items withdrawn for personal use . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 36

 37 Cost of labor. Do not include any amounts paid to yourself. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 37

 38 Materials and supplies. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 38

 39      Other costs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   39

 40 Add lines 35 through 39 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   40

 41      Inventory at end of year . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             41

 42 Cost of goods sold. Subtract line 41 from line 40. Enter the result here and on line 4 . . . . . . . . . . . . . . . . . . . . . .                                                                        42
Part IV              Information on Your Vehicle. Complete this part only if you are claiming car or truck expenses on line 9 and are not
                     required to file Form 4562 for this business. See the instructions for line 13 to find out if you must file Form 4562.


 43 When did you place your vehicle in service for business purposes? (month, day, year)                                                                               G       1/01/15

 44 Of the total number of miles you drove your vehicle during 2019, enter the number of miles you used your vehicle for:


      a Business                                    15,000                    b Commuting (see instructions)                                                                                 c Other                  10,000

 45 Was your vehicle available for personal use during off-duty hours? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          X Yes     No

 46 Do you (or your spouse) have another vehicle available for personal use? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                   Yes    X No

 47 a Do you have evidence to support your deduction?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            X Yes     No

      b If "Yes," is the evidence written?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       X Yes     No
Part V              Other Expenses. List below business expenses not included on lines 8-26 or line 30.

Fire Supplies                                                                                                                                                                                                                  75.

Food                                                                                                                                                                                                                       32,881.

Internet/cable                                                                                                                                                                                                              3,322.

Telephone                                                                                                                                                                                                                   5,019.

Toys                                                                                                                                                                                                                        6,707.




 48      Total other expenses. Enter here and on line 27a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48        48,004.
                                                                                                                                                        Schedule C (Form 1040 or 1040-SR) 2019

                                                                                                                  FDIZ0112L        09/18/19

             Case: 21-30146                                  Doc# 1                  Filed: 02/23/21                              Entered: 02/23/21 18:26:12                                                  Page 15 of 44
SCHEDULE C                                                                                Profit or Loss From Business                                                                                           OMB No. 1545-0074

(Form 1040 or 1040-SR)                                                                                        (Sole Proprietorship)

                                                  G Go to www.irs.gov/ScheduleC for instructions and the latest information.
                                                                                                                                                                                                                   2019
Department of the Treasury                                                                                                                                                                                       Attachment
Internal Revenue Serv ce          (99) G Attach to Form 1040, 1040-SR, 1040-NR, or 1041; partnerships generally must file Form 1065.                                                                             Sequence No.   09
Name of proprietor                                                                                                                                                                       Social security number (SSN)

Esly Figueroa                                                                                                                                                                                            -6118
  A    Principal bus ness or profession, includ ng product or serv ce (see nstructions)                                                                                                 B Enter code from instructions
        Entertainment                                                                                                                                                                    G 722410
  C    Business name. If no separate bus ness name, leave blank.                                                                                                                        D Employer ID number (EIN) (see instr.)
    Evolution Nightclub and Resturant
  E                                                G842 4th street
       Business address ( ncluding suite or room no.)

    City, town or post off ce, state, and ZIP code  San Rafael CA 94901
  F Accounting method:                (1)     X Cash (2)    Accrual (3) Other (specify) G
  G    Did you "materially participate" in the operation of this business during 2019? If "No," see instructions for limit on losses.                                                                             X Yes           No
  H    If you started or acquired this business during 2019, check here. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G
   I   Did you make any payments in 2019 that would require you to file Form(s) 1099? (see instructions). . . . . . . . . . . . . . . . . . . . .                                                                 X Yes           No
  J    If "Yes," did you or will you file required Forms 1099? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    X Yes           No
Part I        Income
  1    Gross receipts or sales. See instructions for line 1 and check the box if this income was reported to you
       on Form W-2 and the "Statutory employee" box on that form was checked. . . . . . . . . . . . . . . . . . . . . . . . . . . . G                                                                    1              167,855.
  2    Returns and allowances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            2
  3    Subtract line 2 from line 1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            3              167,855.
  4    Cost of goods sold (from line 42). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  4               39,764.
  5    Gross profit. Subtract line 4 from line 3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       5              128,091.
  6    Other income, including federal and state gasoline or fuel tax credit or refund
       (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    6
  7    Gross income. Add lines 5 and 6 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G                     7              128,091.
Part II Expenses. Enter expenses for business use of your home only on line 30.
 8 Advertising . . . . . . . . . . . . . . . . . . . . 8 389. 18 Office expense (see instructions). . . . . . . . 18                                                                                                            68.
  9    Car and truck expenses                                                                                       19 Pension and profit-sharing plans . . . . . . . .                                 19
       (see instructions) . . . . . . . . . . . . . .             9
                                                                                                                    20 Rent or lease (see instructions):
 10    Commissions and fees . . . . . . . . .                    10
                                                                                                                         a Vehicles, machinery, and equipment. . . . .                                  20a              10,414.
 11    Contract labor
       (see instructions) . . . . . . . . . . . . . .            11                          12,107.                     b Other business property . . . . . . . . . . . . . . . .                      20b
 12    Depletion. . . . . . . . . . . . . . . . . . . . . .      12                                                 21      Repairs and maintenance. . . . . . . . . . . . . . .                        21               17,791.
 13    Depreciation and section                                                                                     22      Supplies (not included in Part III). . . . . . . .                          22                1,504.
       179 expense deduction                                                                                        23      Taxes and licenses. . . . . . . . . . . . . . . . . . . . .                 23               54,158.
       (not included in Part III)
       (see instructions) . . . . . . . . . . . . . .            13                             6,500.              24      Travel and meals:
 14    Employee benefit programs                                                                                         a Travel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     24a
       (other than on line 19) . . . . . . . . .                 14                          14,993.
                                                                                    b Deductible meals (see
 15 Insurance (other than health) . . . 15                                              instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             24b                 205.
 16 Interest (see instr.):                                                     25 Utilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             25               11,798.
   a Mortgage (paid to banks, etc.) . . . . . . . . 16 a          193,560. 26 Wages (less employment credits). . . . . . . .                                                                            26                2,336.
   b Other . . . . . . . . . . . . . . . . . . . . . . . . . 16 b              27 a Other expenses (from line 48). . . . . . . . . . .                                                                  27a              10,336.
 17 Legal and professional services 17                              5,100.          b Reserved for future use . . . . . . . . . . . . . . . .                                                           27b
 28 Total expenses before expenses for business use of home. Add lines 8 through 27a . . . . . . . . . . . . . . . . . . . . . . G                                                                      28          341,259.
 29 Tentative profit or (loss). Subtract line 28 from line 7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   29         -213,168.
 30 Expenses for business use of your home. Do not report these expenses elsewhere. Attach Form 8829
     unless using the simplified method (see instructions).
     Simplified method filers only: enter the total square footage of: (a) your home:
     and (b) the part of your home used for business:                                                                     . Use the Simplified
     Method Worksheet in the instructions to figure the amount to enter on line 30. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                           30
 31    Net profit or (loss). Subtract line 30 from line 29.
       ? If a profit, enter on both Schedule 1 (Form 1040 or 1040-SR), line 3 (or Form
       1040-NR, line 13) and on Schedule SE, line 2. (If you checked the box on line 1,
       see instructions). Estates and trusts, enter on Form 1041, line 3.                                                                                                                               31         -213,168.
       ? If a loss, you must go to line 32.
 32    If you have a loss, check the box that describes your investment in this activity (see instructions).

    ? If you checked 32a, enter the loss on both Schedule 1 (Form 1040 or 1040-SR), line 3 (or Form             32a X All investment is
    1040-NR, line 13) and on Schedule SE, line 2. (If you checked the box on line 1, see the line 31                    at risk.
    instructions). Estates and trusts, enter on Form 1041, line 3.                                                      Some investment
                                                                                                                32b
    ? If you checked 32b, you must attach Form 6198. Your loss may be limited.                                          is not at risk.
BAA For Paperwork Reduction Act Notice, see the separate instructions.          FDIZ0112L 09/18/19   Schedule C (Form 1040 or 1040-SR) 2019
           Case: 21-30146                                Doc# 1                  Filed: 02/23/21                            Entered: 02/23/21 18:26:12                                                  Page 16 of 44
Schedule C (Form 1040 or 1040-SR) 2019Esly Figueroa                                                                                                                                                                -6118      Page 2
Part III             Cost of Goods Sold (see instructions)
 33 Method(s) used to value closing inventory: a                                                  Cost          b          Lower of cost or market                         c         Other (attach explanation)
 34 Was there any change in determining quantities, costs, or valuations between opening and closing inventory?
    If "Yes," attach explanation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        Yes      No
 35 Inventory at beginning of year. If different from last year's closing inventory,
    attach explanation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              35           12,570.

 36 Purchases less cost of items withdrawn for personal use . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 36           31,592.

 37 Cost of labor. Do not include any amounts paid to yourself. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 37

 38 Materials and supplies. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 38              302.

 39      Other costs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   39

 40 Add lines 35 through 39 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   40           44,464.

 41      Inventory at end of year . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             41            4,700.

                                                                                                                                    39,764.
 42 Cost of goods sold. Subtract line 41 from line 40. Enter the result here and on line 4 . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                    42
Part IV              Information on Your Vehicle. Complete this part only if you are claiming car or truck expenses on line 9 and are not
                     required to file Form 4562 for this business. See the instructions for line 13 to find out if you must file Form 4562.


 43 When did you place your vehicle in service for business purposes? (month, day, year)                                                                               G

 44 Of the total number of miles you drove your vehicle during 2019, enter the number of miles you used your vehicle for:


      a Business                                                              b Commuting (see instructions)                                                                                 c Other


 45 Was your vehicle available for personal use during off-duty hours? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                           Yes      No

 46 Do you (or your spouse) have another vehicle available for personal use? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                   Yes      No

 47 a Do you have evidence to support your deduction?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             Yes      No

      b If "Yes," is the evidence written?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        Yes      No
Part V              Other Expenses. List below business expenses not included on lines 8-26 or line 30.

Bank Charges                                                                                                                                                                                                                  953.

Merchant account fee                                                                                                                                                                                                        2,678.

Payroll fee                                                                                                                                                                                                                   563.

Pest control                                                                                                                                                                                                                1,164.

Telephone                                                                                                                                                                                                                   1,814.

Uniforms                                                                                                                                                                                                                    3,164.




 48      Total other expenses. Enter here and on line 27a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48        10,336.
                                                                                                                                                        Schedule C (Form 1040 or 1040-SR) 2019

                                                                                                                  FDIZ0112L        09/18/19

             Case: 21-30146                                  Doc# 1                  Filed: 02/23/21                              Entered: 02/23/21 18:26:12                                                  Page 17 of 44
SCHEDULE E                                                                          Supplemental Income and Loss                                                                               OMB No. 1545-0074

(Form 1040 or 1040-SR)                        (From rental real estate, royalties, partnerships, S corporations, estates, trusts, REMICs, etc.)
                                                                        G Attach to Form 1040, 1040-SR, 1040-NR, or 1041.
                                                                                                                                                                                                 2019
Department of the Treasury                                                                                                                                                                     Attachment
Internal Revenue Serv ce             (99)                     G Go to www.irs.gov/ScheduleE for instructions and the latest information.                                                       Sequence No.   13
Name(s) shown on return                                                                                                                                                     Your social security number

Esly Figueroa                                                                                                  -6118
Part I Income or Loss From Rental Real Estate and Royalties Note: If you are in the business of renting personal property, use
                     Schedule C (see instructions). If you are an individual, report farm rental income or loss from Form 4835 on page 2, line 40.
   A     Did you make any payments in 2019 that would require you to file Form(s) 1099? (see instructions). . . . . . . . . . . . . . . . . . .                                                 X Yes              No
   B     If "Yes," did you or will you file required Forms 1099? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    X Yes              No
   1 a Physical address of each property (street, city, state, ZIP code)
   A 5 Brookdale Ave., San Rafael, CA 94901
   B      840 4th St., San Rafael, CA 94901
   C
   1b     Type of Property            2 For each rental real estate property listed
          (from list below)                                                                                                         Fair Rental Days   Personal Use Days                             QJV
                                        above, report the number of fair rental and
  A        1                            personal use days. Check the QJV box only                                             A                 365
                                        if you meet the requirements to file as a
  B        4                            qualified joint venture. See instructions.                                            B                 365
  C                                                                                                                           C
Type of Property:
1 Single Family Residence                               3 Vacation/Short-Term Rental     5 Land                                            7 Self-Rental
2 Multi-Family Residence                                4 Commercial                     6 Royalties                                       8 Other (describe)
Income:                                                                      Properties:                                                  A                         B                                 C
   3     Rents received. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       3                30,000.                    64,800.
   4     Royalties received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          4
Expenses:
  5 Advertising . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         5
  6 Auto and travel (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            6
  7 Cleaning and maintenance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          7
  8 Commissions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             8
  9 Insurance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         9                    813.                  11,641.
 10 Legal and other professional fees . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            10
 11 Management fees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 11
 12 Mortgage interest paid to banks, etc. (see instructions) . . . . . . . . . . . . . . . . . . .                       12                 2,625.
 13 Other interest. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          13
 14 Repairs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     14
 15 Supplies. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      15
 16 Taxes. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     16                4,555.
 17 Utilities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   17                1,427.                       434.
 18 Depreciation expense or depletion . . . . . . . . . . . . . . . . . . . . . . . . . . .                              18               10,911.                    28,480.
 19 Other (list) G                                                                                                       19
 20 Total expenses. Add lines 5 through 19. . . . . . . . . . . . . . . . . . . . . . .                                  20               20,331.                    40,555.
 21      Subtract line 20 from line 3 (rents) and/
         or 4 (royalties). If result is a (loss), see
         instructions to find out if you must file
         Form 6198. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21                    9,669.                   24,245.

 22   Deductible rental real estate loss after limitation, if any, on
      Form 8582 (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
 23 a Total of all amounts reported on line 3 for all rental properties. . . . . . . . . . . . . . . . . . . . . . . 23 a                                                          94,800.
    b Total of all amounts reported on line 4 for all royalty properties . . . . . . . . . . . . . . . . . . . . . . 23b
    c Total of all amounts reported on line 12 for all properties. . . . . . . . . . . . . . . . . . . . . . . . . . . . 23c                                                          2,625.
    d Total of all amounts reported on line 18 for all properties. . . . . . . . . . . . . . . . . . . . . . . . . . . . 23d                                                       39,391.
    e Total of all amounts reported on line 20 for all properties. . . . . . . . . . . . . . . . . . . . . . . . . . . . 23e                                                       60,886.
 24 Income. Add positive amounts shown on line 21. Do not include any losses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24                                                    33,914.
 25 Losses. Add royalty losses from line 21 and rental real estate losses from line 22. Enter total losses here . . . 25
 26 Total rental real estate and royalty income or (loss). Combine lines 24 and 25. Enter the
      result here. If Parts II, III, IV, and line 40 on page 2 do not apply to you, also enter this
      amount on Schedule 1 (Form 1040 or 1040-SR), line 5, or Form 1040-NR, line 18. Otherwise,
      include this amount in the total on line 41 on page 2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26   33,914.
BAA For Paperwork Reduction Act Notice, see the separate instructions.                                                                                               Schedule E (Form 1040 or 1040-SR) 2019




                                                                                                              FDIZ2301L       08/12/19
              Case: 21-30146                                Doc# 1                 Filed: 02/23/21                            Entered: 02/23/21 18:26:12                      Page 18 of 44
                                                                              Qualified Business Income Deduction                                                                                                    OMB No. 1545-0123
Form     8995                                                                        Simplified Computation
                                                                                                                                                                                                                        2019
Department of the Treasury                                                         G Attach to your tax return.                                                                                                       Attachment
Internal Revenue Serv ce                                     G Go to www.irs.gov/Form8995 for instructions and the latest information.                                                                                Sequence No.    55
Name(s) shown on return                                                                                                                                                                                  Your taxpayer identification number

Esly Figueroa                                                                                                                                                                                                        -6118
     1                                                  (a) Trade, business, or aggregation name                                                                                 (b) Taxpayer                       (c) Qualified business
                                                                                                                                                                             identification number                     income or (loss)



 i            DBA Esly's Daycare                                                                                                                                                                     -6118                    121,623.

 ii           Evolution Nightclub and Resturant                                                                                                                                                      -6118                  -213,168.

 iii

 iv

 v


     2   Total qualified business income or (loss). Combine lines 1i through 1v,
         column (c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         2                    -91,545.
     3   Qualified business net (loss) carryforward from the prior year . . . . . . . . . . . . . . . . .                                                    3                          0.
     4   Total qualified business income. Combine lines 2 and 3. If zero or less, enter -0-                                                                  4                          0.
     5   Qualified business income component. Multiply line 4 by 20% (0.20). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                        5                              0.
     6   Qualified REIT dividends and publicly traded partnership (PTP) income or (loss)
         (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6                                                 0.
     7   Qualified REIT dividends and qualified PTP (loss) carryforward from the prior
         year. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   7                                     0.
     8   Total qualified REIT dividends and PTP income. Combine lines 6 and 7. If zero
         or less, enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8        0.
     9   REIT and PTP component. Multiply line 8 by 20% (0.20). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                               9                              0.
10       Qualified business income deduction before the income limitation. Add lines 5 and 9 . . . . . . . . . . . . . . . . . . . . .                                                                      10                             0.
11       Taxable income before qualified business income deduction . . . . . . . . . . . . . . . . . . 11                            0.
12       Net capital gain (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12 0.
13       Subtract line 12 from line 11. If zero or less, enter -0- . . . . . . . . . . . . . . . . . . . . . . . . 13                                                0.
14       Income limitation. Multiply line 13 by 20% (0.20) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    14                             0.
15       Qualified business income deduction. Enter the lesser of line 10 or line 14. Also enter this amount on
         the applicable line of your return . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    A 15                       0.
16       Total qualified business (loss) carryforward. Combine lines 2 and 3. If greater than zero, enter -0-. . . . . . . . .                                                                             16                 -91,545.
17       Total qualified REIT dividends and PTP (loss) carryforward. Combine lines 6 and 7. If greater than
         zero, enter -0- . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      17                             0.
BAA For Privacy Act and Paperwork Reduction Act Notice, see instructions.                                                                                                                                                Form 8995 (2019)




                                                                                                                   FDIA9922L         12/17/19
              Case: 21-30146                                  Doc# 1                    Filed: 02/23/21                              Entered: 02/23/21 18:26:12                                            Page 19 of 44
Form     8867                                                           Paid Preparer's Due Diligence Checklist                                                                                                          OMB No. 1545-0074

                                               Earned Income Credit (EIC), American Opportunity Tax Credit (AOTC), Child Tax Credit (CTC) (including the Additional
                                                   Child Tax Credit (ACTC) and Credit for Other Dependents (ODC)), and Head of Household (HOH) Filing Status
                                                 G To be completed by preparer and filed with Form 1040, 1040-SR, 1040-NR, 1040-PR, or 1040-SS.
                                                                                                                                                                                                                           2019
Department of the Treasury                                                                                                                                                                                               Attachment
Internal Revenue Serv ce                              G Go to www.irs.gov/Form8867 for instructions and the latest information.                                                                                          Sequence No.   70
Taxpayer name(s) shown on return                                                                                                                                                         Taxpayer identification number

Esly Figueroa                                                                                                                                                                                             -6118
Enter preparer s name and PT N

Frank Mario Castellon,CPA,CGMA,MST P00400257
Part I  Due Diligence Requirements
Please check the appropriate box for the credit(s) and/or HOH filing status claimed on the return and complete the related Parts I'V for the
benefit(s) claimed (check all that apply).                                    EIC         CTC/ACTC/ODC             AOTC          X HOH
   1 Did you complete the return based on information for tax year 2019 provided by the taxpayer or reasonably                                                                                                           Yes       No        N/A
     obtained by you?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           X
   2 If credits are claimed on the return, did you complete the applicable EIC and/or CTC/ACTC/ODC worksheets found
     in the Form 1040, 1040-SR, 1040-NR, 1040-PR, or 1040-SS instructions, and/or the AOTC worksheet found in the
     Form 8863 instructions, or your own worksheet(s) that provides the same information, and all related forms and
     schedules for each credit claimed?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                               X
   3 Did you satisfy the knowledge requirement? To meet the knowledge requirement, you must do both of the
     following.
     ? Interview the taxpayer, ask questions, and contemporaneously document the taxpayer's responses to determine
       that the taxpayer is eligible to claim the credit(s) and/or HOH filing status.
     ? Review information to determine that the taxpayer is eligible to claim the credit(s) and/or HOH filing status
       and to compute the amount(s) of any credit(s) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       X
   4 Did any information provided by the taxpayer or a third party for use in preparing the return, or information
     reasonably known to you, appear to be incorrect, incomplete, or inconsistent? (If "Yes," answer questions 4a
     and 4b. If "No," go to question 5.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   X

     a     Did you make reasonable inquiries to determine the correct, complete, and consistent information? . . . . . . . . . . . . .
     b     Did you contemporaneously document your inquiries? (Documentation should include the questions you asked,
           whom you asked, when you asked, the information that was provided, and the impact the information had on
           your preparation of the return.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

   5 Did you satisfy the record retention requirement? To meet the record retention requirement, you must keep a
     copy of your documentation referenced in 4b, a copy of this Form 8867, a copy of any applicable worksheet(s),
     a record of how, when, and from whom the information used to prepare Form 8867 and any applicable
     worksheet(s) was obtained, and a copy of any document(s) provided by the taxpayer that you relied on to
     determine eligibility for the credit(s) and/or HOH filing status or to compute the amount(s) of the credit(s) . . . . . . . . .                                                                                     X
         List those documents, if any, that you relied on.

         Documents provided by client and retained on file.




   6 Did you ask the taxpayer whether he/she could provide documentation to substantiate eligibility for the credit(s)
     and/or HOH filing status and the amount(s) of any credit(s) claimed on the return if his/her return is selected
     for audit?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   X
   7 Did you ask the taxpayer if any of these credits were disallowed or reduced in a previous year?. . . . . . . . . . . . . . . . . . .                                                                                                    X
     (If credits were disallowed or reduced, go to question 7a; if not, go to question 8.)
     a     Did you complete the required recertification Form 8862? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                X
   8 If the taxpayer is reporting self-employment income, did you ask questions to prepare a complete and correct
     Schedule C (Form 1040 or 1040-SR)? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                X
BAA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                                                             Form 8867 (2019)




                                                                                                                 FDIA4312L         11/18/19
             Case: 21-30146                                 Doc# 1                   Filed: 02/23/21                             Entered: 02/23/21 18:26:12                                                  Page 20 of 44
Form 8867 (2019)                             Esly Figueroa                                                                                                                                                             -6118               Page 2
Part II             Due Diligence Questions for Returns Claiming EIC (If the return does not claim EIC, go to Part III.)
 9a Have you determined that the taxpayer is, in fact, eligible to claim the EIC for the number of qualifying children                                                                            Yes No                                   N/A
     claimed, or is eligible to claim the EIC without a qualifying child? (Skip 9b and 9c if the taxpayer is claiming
     the EIC and does not have a qualifying child.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
  b Did you ask the taxpayer if the child lived with the taxpayer for over half of the year, even if the taxpayer has
     supported the child the entire year? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
  c Did you explain to the taxpayer the rules about claiming the EIC when a child is the qualifying child of more than
     one person (tiebreaker rules)? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Part III     Due Diligence Questions for Returns Claiming CTC/ACTC/ODC (If the return does not claim CTC, ACTC, or ODC, go
             to Part IV.)
                                                                                                                                                                                                  Yes No                                   N/A
10 Have you determined that each qualifying person for the CTC/ACTC/ODC is the taxpayer's dependent who is a
     citizen, national, or resident of the United States?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
11      Did you explain to the taxpayer that he/she may not claim the CTC/ACTC if the taxpayer has not lived with the
        child for over half of the year, even if the taxpayer has supported the child, unless the child's custodial parent has
        released a claim to exemption for the child? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
12      Did you explain to the taxpayer the rules about claiming the CTC/ACTC/ODC for a child of divorced or separated
        parents (or parents who live apart), including any requirement to attach a Form 8332 or similar statement to the
        return? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Part IV             Due Diligence Questions for Returns Claiming AOTC (If the return does not claim AOTC, go to Part V.)
13      Did the taxpayer provide substantiation for the credit, such as a Form 1098-T and/or receipts for the qualified tuition and                                                                                                  Yes    No
        related expenses for the claimed AOTC?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Part V              Due Diligence Questions for Claiming HOH (If the return does not claim HOH filing status, go to Part VI.)
14      Have you determined that the taxpayer was unmarried or considered unmarried on the last day of the tax year and                                                                                                              Yes    No
        provided more than half of the cost of keeping up a home for the year for a qualifying person?. . . . . . . . . . . . . . . . . . . . . . . . . .                                                                            X
Part VI             Eligibility Certification
     G You will have complied with all due diligence requirements for claiming the applicable credit(s) and/or HOH filing status on
       the return of the taxpayer identified above if you:
          A. Interview the taxpayer, ask adequate questions, contemporaneously document the taxpayer's responses on the return or in your
             notes, review adequate information to determine if the taxpayer is eligible to claim the credit(s) and/or HOH filing status and to
             compute the amount(s) of the credit(s);
          B. Complete this Form 8867 truthfully and accurately and complete the actions described in this checklist for any applicable
             credit(s) claimed and HOH filing status, if claimed;
          C. Submit Form 8867 in the manner required; and
          D. Keep all five of the following records for 3 years from the latest of the dates specified in the Form 8867 instructions under
             Document Retention.
              1. A copy of this Form 8867.
              2. The applicable worksheet(s) or your own worksheet(s) for any credit(s) claimed.
              3. Copies of any documents provided by the taxpayer on which you relied to determine the taxpayer's eligibility for the credit(s)
                 and/or HOH filing status and to compute the amount(s) of the credit(s).
              4. A record of how, when, and from whom the information used to prepare this form and the applicable worksheet(s) was
                 obtained.
              5. A record of any additional information you relied upon, including questions you asked and the taxpayer's responses, to
                 determine the taxpayer's eligibility for the credit(s) and/or HOH filing status and to compute the amount(s) of the credit(s).
     G If you have not complied with all due diligence requirements, you may have to pay a $530 penalty for each failure to comply
       related to a claim of an applicable credit or HOH filing status.

15      Do you certify that all of the answers on this Form 8867 are, to the best of your knowledge, true, correct, and                                                                                                              Yes    No
        complete?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   X
                                                                                                                                                                                                                                Form 8867 (2019)




                                                                                                                 FDIA4312L         11/18/19
            Case: 21-30146                                  Doc# 1                   Filed: 02/23/21                              Entered: 02/23/21 18:26:12                                                    Page 21 of 44
Form    8962                                                               Premium Tax Credit (PTC)
                                                                                                                                                                                     OMB No. 1545-0074



Department of the Treasury
                                                              G Attach to Form 1040, 1040-SR, or 1040-NR.                                                                              2019
                                                                                                                                                                                     Attachment
Internal Revenue Serv ce                         G Go to www.irs.gov/Form8962 for instructions and the latest information.                                                           Sequence No.   73
Name shown on your return                                                                           Your social secur ty number

Esly Figueroa                                                                                                      -6118
   You cannot take the PTC if your fil ng status is married fil ng separately unless you qualify for an exception (see nstruct ons). If you qualify, check the box. . . . . . . . . . . . . . . . . G

 Part I            Annual and Monthly Contribution Amount
 1 Tax family size. Enter your tax family size (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  1                        3
2a Modified AGI. Enter your modified AGI (see instructions) . . . . . . . . . . . . . . . . . . . . . . .     2a                         -53,795.
 b Enter the total of your dependents' modified AGI (see instructions). . . . . . . . . . . . . . 2b                                        53,795.
 3 Household income. Add the amounts on lines 2a and 2b (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   3                        0.
 4 Federal poverty line. Enter the federal poverty line amount from Table 1-1, 1-2, or 1-3 (see instructions). Check the
   appropriate box for the federal poverty table used.     a     Alaska b                Hawaii c X Other 48 states and DC                                                      4               20,780.
 5 Household income as a percentage of federal poverty line (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   5                   0%
 6 Did you enter 401% on line 5? (See instructions if you entered less than 100%.)
       X No. Continue to line 7.
         Yes. You are not eligible to take the PTC. If advance payment of the PTC was made, see the instructions
         for how to report your excess advance PTC repayment amount.
 7 Applicable Figure. Using your line 5 percentage, locate your "applicable figure" on the table in the instructions . . . . . . . . . . . . . . . . . . . . . . .              7               0.0208
8a Annual contribution amount. Multiply line 3 by                                            b Monthly contribution amount. Divide line 8a
   line 7. Round to nearest whole dollar amount       8a                                          by 12. Round to nearest whole dollar amount                                 8b
 Part II           Premium Tax Credit Claim and Reconciliation of Advance Payment of Premium Tax Credit
 9 Are you allocating policy amounts with another taxpayer or do you want to use the alternative calculation for year of marriage (see instructions)?
      Yes. Skip to Part IV, Allocation of Policy Amounts, or Part V, Alternative Calculation for Year of Marriage.                                 X No. Continue to line 10.
10 See the instructions to determine if you can use line 11 or must complete lines 12 through 23.
   X Yes. Continue to line 11. Compute your annual PTC. Then skip lines 12-23                                                                           No. Continue to lines 12-23. Compute
      and continue to line 24.                                                                                                                          your monthly PTC and continue to line 24.

                        (a) Annual enrollment   (b) Annual applicable                          (c) Annual                   (d) Annual maximum (e) Annual premium tax           (f) Annual advance
     Annual                                                                                                                  premium assistance
                          premiums (Form(s)        SLCSP premium                           contribution amount                                          credit allowed
                                                                                                                          (subtract (c) from (b), if (smaller                payment of PTC (Form(s)
   Calculation             1095-A, line 33A)  (Form(s) 1095-A, line 33B)                         (line 8a)                                                    of (a) or (d))     1095-A, line 33C)
                                                                                                                           zero or less, enter -0-)
11 Annual Totals                  20,198.                         18,137.                                                            18,137.                       18,137.                      16,725.
                        (a) Monthly enrollment (b) Monthly applicable                          (c) Monthly                (d) Monthly maximum                              (f) Monthly advance
    Monthly                                                                                contribution amount             premium assistance (e) Monthly premium tax payment of PTC (Form(s)
                          premiums (Form(s) SLCSP premium (Form(s)                        (amount from line 8b
   Calculation           1095-A, lines 21-32,   1095-A, lines 21-32,                                                     (subtract (c) from (b), if   credit allowed       1095-A, lines 21-32,
                              column A)             column B)                            or alternative marriage          zero or less, enter -0-) (smaller of (a) or (d))      column C)
                                                                                           monthly calculation)
12 January
13 February
14 March
15 April
16 May
17 June
18 July
19 August
20 September
21 October
22 November
23 December

24 Total premium tax credit. Enter the amount from line 11(e) or add lines 12(e) through 23(e) and enter the total here . . . . . . . . . . . . . . . . . .                   24                18,137.
25 Advance payment of PTC. Enter the amount from line 11(f) or add lines 12(f) through 23(f) and enter the total here. . . . . . . . . . . . . . . . . . .                    25                16,725.
26 Net premium tax credit. If line 24 is greater than line 25, subtract line 25 from line 24. Enter the difference
   here and on Schedule 3 (Form 1040 or 1040-SR), line 9, or Form 1040-NR, line 65. If line 24 equals line 25,
   enter -0-. Stop here. If line 25 is greater than line 24, leave this line blank and continue to line 27 . . . . . . . . . . .                                              26                    1,412.
 Part III          Repayment of Excess Advance Payment of the Premium Tax Credit
27 Excess advance payment of PTC. If line 25 is greater than line 24, subtract line 24 from line 25. Enter the difference here. . . . . . . . . . . . . . .                   27
28 Repayment limitation (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
29 Excess advance premium tax credit repayment. Enter the smaller of line 27 or line 28 here and on Schedule 2
   (Form 1040 or 1040-SR), line 2, or Form 1040-NR, line 44 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     29
BAA For Paperwork Reduction Act Notice, see your tax return instructions.                                                   FDIA7701L 12/05/19                                           Form 8962 (2019)
            Case: 21-30146                         Doc# 1               Filed: 02/23/21                      Entered: 02/23/21 18:26:12                                     Page 22 of 44
Form 8962 (2019)            Esly Figueroa                                                                                   -6118             Page 2
Part IV      Allocation of Policy Amounts
Complete the following information for up to four policy amount allocations. See instructions for allocation details.

Allocation 1
 30 (a) Policy Number (Form 1095-A, line 2)       (b) SSN of other taxpayer                (c) Allocation start month    (d) Allocation stop month



         Allocation percentage           (e) Premium Percentage                   (f) SLCSP Percentage            (g) Advance Payment of the PTC
         applied to monthly                                                                                                   Percentage
         amounts

Allocation 2
 31 (a) Policy Number (Form 1095-A, line 2)       (b) SSN of other taxpayer                (c) Allocation start month    (d) Allocation stop month



         Allocation percentage           (e) Premium Percentage                   (f) SLCSP Percentage            (g) Advance Payment of the PTC
         applied to monthly                                                                                                   Percentage
         amounts

Allocation 3
 32 (a) Policy Number (Form 1095-A, line 2)       (b) SSN of other taxpayer                (c) Allocation start month    (d) Allocation stop month



         Allocation percentage           (e) Premium Percentage                   (f) SLCSP Percentage            (g) Advance Payment of the PTC
         applied to monthly                                                                                                   Percentage
         amounts

Allocation 4
 33 (a) Policy Number (Form 1095-A, line 2)       (b) SSN of other taxpayer                (c) Allocation start month    (d) Allocation stop month



         Allocation percentage           (e) Premium Percentage                   (f) SLCSP Percentage            (g) Advance Payment of the PTC
         applied to monthly                                                                                                   Percentage
         amounts

 34      Have you completed all policy amount allocations?

              Yes. Multiply the amounts on Form 1095-A by the allocation percentages entered by policy. Add all allocated policy amounts
         and non-allocated policy amounts from Forms 1095-A, if any, to compute a combined total for each month. Enter the combined
         total for each month on lines 12-23, columns (a), (b), and (f). Compute the amounts for lines 12-23, columns (c)-(e), and
         continue to line 24.


             No. See the instructions to report additional policy amount allocations.

Part V       Alternative Calculation for Year of Marriage
Complete line(s) 35 and/or 36 to elect the alternative calculation for year of marriage. For eligibility to make the election, see the instructions
for line 9. To complete line(s) 35 and/or 36 and compute the amounts for lines 12-23, see the instructions for this Part V.
                                 (a) Alternative family size   (b) Alternative monthly     (c) Alternative start month   (d) Alternative stop month
 35      Alternative entries                                   contribution amount
         for your SSN

 36      Alternative entries     (a) Alternative family size   (b) Alternative monthly     (c) Alternative start month   (d) Alternative stop month
         for your spouse's                                     contribution amount
         SSN
                                                                                                                                   Form 8962 (2019)




                                                                FDIA7001L   12/05/19
       Case: 21-30146               Doc# 1        Filed: 02/23/21             Entered: 02/23/21 18:26:12                 Page 23 of 44
                                                                                                                                                                                                          OMB No. 1545-0074
Form    8829                                                     Expenses for Business Use of Your Home
                                       G File only with Schedule C (Form 1040 or 1040-SR). Use a separate Form 8829 for each
                                                            home you used for business during the year.
                                                                                                                                                                                                             2019
Department of the Treasury                                                                                                                                                                                Attachment
Internal Revenue Serv ce          (99)         GGo to www.irs.gov/Form8829 for instructions and the latest information.                                                                                   Sequence No.   176
Name(s) of propr etor(s)                                                                                                                                                                          Your social security number

Esly Figueroa                                                                                                                                                                                                -6118
Part I  Part of Your Home Used for Business
  1 Area used regularly and exclusively for business, regularly for daycare, or for storage of inventory or
    product samples (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  1                1,679
  2 Total area of home. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     2                1,866
  3 Divide line 1 by line 2. Enter the result as a percentage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   3                89.98 %
    For daycare facilities not used exclusively for business, go to line 4. All others, go to line 7.
  4 Multiply days used for daycare during year by hours used per day. . . . . . . . . . . . . .                                                 4                      6,864 hr
  5 If you started or stopped using your home for daycare during the year,
    see instructions; otherwise, enter 8,760 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        5                      8,760 hr
  6 Divide line 4 by line 5. Enter the result as a decimal amount. . . . . . . . . . . . . . . . . . .                                          6                   0.7836
  7 Business percentage. For daycare facilities not used exclusively for business, multiply line 6 by line 3 (enter the result as a percentage).
    All others, enter the amount from line 3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G      7                70.51 %
Part II            Figure Your Allowable Deduction
  8    Enter the amount from Schedule C, line 29, plus any gain derived from the business use of your home,
       minus any loss from the trade or business not derived from the business use of your home (see instructions).                                                                                 8            127,395.
       See instructions for columns (a) and (b) before completing lines 9-22.                              (a) Direct expenses                            (b) Indirect expenses
  9    Casualty losses (see instructions). . . . . . . . . . . . . . . . .                       9
 10    Deductible mortgage interest (see instructions) . . . .                                  10
 11    Real estate taxes (see instructions) . . . . . . . . . . . . . . . 11
 12    Add lines 9, 10, and 11. . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 13    Multiply line 12, column (b), by line 7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              13
 14    Add line 12, column (a), and line 13. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
 15    Subtract line 14 from line 8. If zero or less, enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15                127,395.
 16    Excess mortgage interest (see instructions). . . . . . . . 16                                                                                                          2,027.
 17    Excess real estate taxes (see instructions). . . . . . . . . 17                                                                                                        3,517.
 18    Insurance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18                                                                                   803.
 19    Rent . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
 20    Repairs and maintenance. . . . . . . . . . . . . . . . . . . . . . . . . 20
 21    Utilities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21                                                                        1,102.
 22    Other expenses (see instructions). . . . . . . . . . . . . . . . . 22
 23    Add lines 16 through 22 . . . . . . . . . . . . . . . . . . . . . . . . . . 23                                                                                         7,449.
 24    Multiply line 23, column (b), by line 7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24                                            5,252.
 25    Carryover of prior year operating expenses (see instructions) . . . . . . . . . . . . . . . . . . 25
 26    Add line 23, column (a), line 24, and line 25. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26                                   5,252.
 27    Allowable operating expenses. Enter the smaller of line 15 or line 26 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27                            5,252.
 28    Limit on excess casualty losses and depreciation. Subtract line 27 from line 15 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28                                                                122,143.
 29    Excess casualty losses (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
 30    Depreciation of your home from line 42 below. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30                                                             520.
 31    Carryover of prior year excess casualty losses and depreciation (see instructions). . . . . . . . . . . . . . . . 31
 32    Add lines 29 through 31 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32                      520.
 33    Allowable excess casualty losses and depreciation. Enter the smaller of line 28 or line 32. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33                                          520.
 34    Add lines 14, 27, and 33. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34                    5,772.
 35    Casualty loss portion, if any, from lines 14 and 33. Carry amount to Form 4684 (see instructions) . . . . . . . . . . . 35
 36 Allowable expenses for business use of your home. Subtract line 35 from line 34. Enter here and on
    Schedule C, line 30. If your home was used for more than one business, see instructions. . . . . . . . . . . . . . . . . . G 36                                                                                  5,772.
Part III           Depreciation of Your Home
 37    Enter the smaller of your home's adjusted basis or its fair market value (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        37
 38    Value of land included on line 37. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           38
 39    Basis of building. Subtract line 38 from line 37. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      39
 40    Business basis of building. Multiply line 39 by line 7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          40
 41    Depreciation percentage (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    41                         %
 42    Depreciation allowable (see instructions). Multiply line 40 by line 41. Enter here and on line 30 above . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            42                     520.
Part IV            Carryover of Unallowed Expenses to 2020
 43 Operating expenses. Subtract line 27 from line 26. If less than zero, enter -0- . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                     43                            0.
 44 Excess casualty losses and depreciation. Subtract line 33 from line 32. If less than zero, enter -0- . . . . . . . . . .                                                                      44                            0.
      Case:
BAA For        21-30146
        Paperwork               Doc#
                    Reduction Act       1 seeFiled:
                                   Notice,     your tax02/23/21         Entered: 02/23/21
                                                         return instructions.                          FDIA6902L  18:26:12
                                                                                                                        07/19/19                                                                  Page 24Form
                                                                                                                                                                                                          of 44
                                                                                                                                                                                                              8829 (2019)
Case: 21-30146   Doc# 1   Filed: 02/23/21   Entered: 02/23/21 18:26:12   Page 25 of 44
Case: 21-30146   Doc# 1   Filed: 02/23/21   Entered: 02/23/21 18:26:12   Page 26 of 44
Case: 21-30146   Doc# 1   Filed: 02/23/21   Entered: 02/23/21 18:26:12   Page 27 of 44
Case: 21-30146   Doc# 1   Filed: 02/23/21   Entered: 02/23/21 18:26:12   Page 28 of 44
Case: 21-30146   Doc# 1   Filed: 02/23/21   Entered: 02/23/21 18:26:12   Page 29 of 44
 Fill in this information to identify your case:

 Debtor 1                     Esly Figueroa
                              First Name                    Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                      Check if this is an
                                                                                                                                                 amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                Unsecured claim
 1                                                                   What is the nature of the claim?              Personal Loan                $ $7,000.00
              Alejandro Alvarez
              289 Mountain View                                      As of the date you file, the claim is: Check all that apply
              San Rafael, CA 94901                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?              Credit Card                  $ $11,300.00
              American Express
              Correspondence/Bankruptcy                              As of the date you file, the claim is: Check all that apply
              Po Box 981540                                                  Contingent
              El Paso, TX 79998                                              Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $

B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                           Page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



              Case: 21-30146                 Doc# 1            Filed: 02/23/21               Entered: 02/23/21 18:26:12                        Page 30 of 44
 Debtor 1          Esly Figueroa                                                                    Case number (if known)




 3                                                                   What is the nature of the claim?              Sales and Use Tax            $ $64,057.28
            California Department of Tax
            And Fee Administration                                   As of the date you file, the claim is: Check all that apply
            PO Box 942879                                                    Contingent
            Sacramento, CA 94279                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?              Medical Service Debt         $ $1,200.00
            Care Credit
            PO Box 960061                                            As of the date you file, the claim is: Check all that apply
            Orlando, FL 32896                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?              842 4th Street San           $ $299,483.97
                                                                                                                   Rafael, CA 94901
                                                                                                                   Marin County
                                                                                                                   The Property is one
                                                                                                                   parcel with a
                                                                                                                   commercial builiding
                                                                                                                   which has 3 units.
                                                                                                                   The 3 units have the
                                                                                                                   fol
            Daniel F. Campbell
            3495 Lakeside Drive #19                                  As of the date you file, the claim is: Check all that apply
            Reno, NV 89509                                                   Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $499,000.00
                                                                                    Value of security:                               - $ $1,900,000.00
            Contact phone                                                           Unsecured claim                                    $ $299,483.97


 6                                                                   What is the nature of the claim?              Personal Loan                $ $2,000.00


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



           Case: 21-30146                    Doc# 1            Filed: 02/23/21               Entered: 02/23/21 18:26:12                        Page 31 of 44
 Debtor 1          Esly Figueroa                                                                    Case number (if known)

            Julissa Santizo
            1558 Center Road                                         As of the date you file, the claim is: Check all that apply
            Novato, CA 94947                                                 Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?              Loan for Assistance          $ $20,000.00
                                                                                                                   with Evolution
                                                                                                                   Nightclub and
                                                                                                                   Restuarant LLC
            Mario Vilela
            13617 Silverbow Avenue                                   As of the date you file, the claim is: Check all that apply
            Norwalk, CA 90650                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?              Lease                        $ $10,507.00
            Mercedes-Benz Financial
            Services                                                 As of the date you file, the claim is: Check all that apply
            Attn: Bankruptcy                                                 Contingent
            Po Box 685                                                       Unliquidated
            Roanoke, TX 76262                                                Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?              Business Loan                $ $10,000.00
            PAR Funding
            20 N. 3rd Street                                         As of the date you file, the claim is: Check all that apply
            Philadelphia, PA 19106                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           Case: 21-30146                    Doc# 1            Filed: 02/23/21               Entered: 02/23/21 18:26:12                        Page 32 of 44
 Debtor 1          Esly Figueroa                                                                    Case number (if known)


                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 10                                                                  What is the nature of the claim?              Utility Debt for             $ $6,547.66
                                                                                                                   Commercial Property
            PG&E
            Box 997300                                               As of the date you file, the claim is: Check all that apply
            Sacramento, CA 95899                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?              Lease                        $ $11,975.00
            Porsche Crd
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            One Porsche Drive                                                Contingent
            Atlanta, GA 30354                                                Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?              Personal Loan                $ $10,000.00
            Rena Satzo
            289 Mountain View                                        As of the date you file, the claim is: Check all that apply
            San Rafael, CA 94901                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 13                                                                  What is the nature of the claim?              Breach of Lease -            $ $4,950.00
                                                                                                                   Residential
            SOL at West Village
            1580 Jade Street

B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           Case: 21-30146                    Doc# 1            Filed: 02/23/21               Entered: 02/23/21 18:26:12                        Page 33 of 44
 Debtor 1          Esly Figueroa                                                                    Case number (if known)

            Davis, CA 95616                                          As of the date you file, the claim is: Check all that apply
                                                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 14                                                                  What is the nature of the claim?              Business Loan                $ $141,020.07
            U.S. Small Business
            Administration                                           As of the date you file, the claim is: Check all that apply
            PO Box 3918                                                      Contingent
            Portland, OR 97208                                               Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $150,000.00
                                                                                    Value of security:                               - $ $59,698.80
            Contact phone                                                           Unsecured claim                                    $ $141,020.07


 15                                                                  What is the nature of the claim?              Personal Loan                $ $9,062.00
            Wells Fargo Bank NA
            Attn: Wells Fargo Bankruptcy                             As of the date you file, the claim is: Check all that apply
            435 Ford Road, Suite 300                                         Contingent
            Saint Lewis Park, MN 55426                                       Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Esly Figueroa                                                                X
       Esly Figueroa                                                                        Signature of Debtor 2
       Signature of Debtor 1


       Date      February 23, 2021                                                          Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 5

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           Case: 21-30146                    Doc# 1            Filed: 02/23/21               Entered: 02/23/21 18:26:12                        Page 34 of 44
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case: 21-30146                    Doc# 1            Filed: 02/23/21    Entered: 02/23/21 18:26:12               Page 35 of 44
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,738    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case: 21-30146                    Doc# 1            Filed: 02/23/21    Entered: 02/23/21 18:26:12                 Page 36 of 44
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $78       administrative fee                                          factors.
                   $278       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $78       administrative fee                                                 fiduciary capacity,
                   $313       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case: 21-30146                    Doc# 1            Filed: 02/23/21    Entered: 02/23/21 18:26:12                 Page 37 of 44
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you generally
        connection with a bankruptcy case, you may be                                     must complete a financial management instructional
        fined, imprisoned, or both.                                                       course before you can receive a discharge. If you are
                                                                                          filing a joint case, both spouses must complete the
        All information you supply in connection with a                                   course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case: 21-30146                    Doc# 1            Filed: 02/23/21    Entered: 02/23/21 18:26:12              Page 38 of 44
                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                             Case No.
           Esly Figueroa




                                                 Debtor(s).               /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 5 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED: February 23, 2021


                                                                              /s/ Brian A. Barboza
                                                                              Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy




           Case: 21-30146                    Doc# 1            Filed: 02/23/21     Entered: 02/23/21 18:26:12      Page 39 of 44
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




     Alejandro Alvarez
     289 Mountain View
     San Rafael, CA 94901



     American Express
     Correspondence/Bankruptcy
     Po Box 981540
     El Paso, TX 79998



     American Express
     Box 0001
     Los Angeles, CA 90096



     AmeriCredit/GM Financial
     Attn: Bankruptcy
     Po Box 183853
     Arlington, TX 76096



     Asset Default Management, Inc.
     7525 Topanga Canyon Blvd.
     Canoga Park, CA 91303



     California Department of Tax
     And Fee Administration
     PO Box 942879
     Sacramento, CA 94279



     Care Credit
     PO Box 960061
     Orlando, FL 32896



     Care Credit / Synchrony Bank
     PO Box 960061
     Orlando, FL 32896




    Case: 21-30146   Doc# 1   Filed: 02/23/21   Entered: 02/23/21 18:26:12   Page 40 of 44
 Corporation Service Company
 801 Adlai Stevenson Drive
 Springfield, IL 62703-4261



 Corporation Service Company
 PO Box 2576
 Springfield, IL 62708



 Corporation Service Company
 801 Adlai Stevenson Drive
 Springfield, IL 62703



 Daniel F. Campbell
 3495 Lakeside Drive #19
 Reno, NV 89509



 Devora Gonzales
 5 Brookdale Avenue
 San Rafael, CA 94901



 Evolution Nightclub and Resturant LLC
 842 4th Street
 San Rafael, CA 94901



 Francisco Eduardo Vilela
 1512 Lincoln Avenue
 San Rafael, CA 94901



 Julissa Santizo
 1558 Center Road
 Novato, CA 94947




Case: 21-30146   Doc# 1   Filed: 02/23/21   Entered: 02/23/21 18:26:12   Page 41 of 44
 Legend Funding
 360 Madison Avenue, 12th Floor
 New York, NY 10017



 Legend Funding
 767 Third Avenue, 32nd Floor
 New York, NY 10017



 Mario Vilela
 13617 Silverbow Avenue
 Norwalk, CA 90650



 Mario Vilela
 1512 Lincoln Avenue
 San Rafael, CA 94901



 Mercedes-Benz Financial Services
 Attn: Bankruptcy
 Po Box 685
 Roanoke, TX 76262



 PAR Funding
 20 N. 3rd Street
 Philadelphia, PA 19106



 Paula Jones
 848 Fourth Street
 San Rafael, CA 94901



 PG&E
 Box 997300
 Sacramento, CA 95899




Case: 21-30146   Doc# 1   Filed: 02/23/21   Entered: 02/23/21 18:26:12   Page 42 of 44
 Porsche Crd
 Attn: Bankruptcy
 One Porsche Drive
 Atlanta, GA 30354



 Rena Satzo
 289 Mountain View
 San Rafael, CA 94901



 Scott Reilly
 846 Fourth Street
 San Rafael, CA 94901



 Shellpoint Mortgage Servicing
 Attn: Bankruptcy
 Po Box 10826
 Greenville, SC 29603



 Shellpoint Mortgage Servicing
 PO Box 740039
 Cincinnati, OH 45274



 SOL at West Village
 1580 Jade Street
 Davis, CA 95616



 SPG Advance LLC
 1221 McDonald Avenue
 Brooklyn, NY 11230



 Superior Loan Servicing
 7525 Topanga Canyon Blvd.
 Canoga Park, CA 91303




Case: 21-30146   Doc# 1   Filed: 02/23/21   Entered: 02/23/21 18:26:12   Page 43 of 44
 U.S. Small Business Administration
 PO Box 3918
 Portland, OR 97208



 U.S. Small Business Administration
 14925 Kingsport Road
 Fort Worth, TX 76155



 U.S. Small Business Administration
 1545 Hawkins BLVD, Suite 202
 El Paso, TX 79925



 Wells Fargo Bank NA
 Attn: Wells Fargo Bankruptcy
 435 Ford Road, Suite 300
 Saint Lewis Park, MN 55426



 Wells Wargo
 Payment Remittance Center
 PO Box 51174
 Los Angeles, CA 90051




Case: 21-30146   Doc# 1   Filed: 02/23/21   Entered: 02/23/21 18:26:12   Page 44 of 44
